Case 2:19-cv-20019-ES-SCM Document 7

David A. Tango, Esq.

LEWIS BRISBOIS BISGAARD & SMITH LLP
One Riverfront Plaza, Suite 800

Newark, New Jersey 07102

(973) 577-6260

(973) 577-6261 (fax)

David. Tango@ lewisbrisbois.com

Attorneys for Defendant

Allstate Power Vac, Inc.

d/b/a ACV Enviro Corporation

Filed 12/03/19 Page 1 of 2 PagelD: 50

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

NORMA VARELA,

Plaintiff.
ABRAHIM RADWAN

Plaintiff.

ALLSTATE POWER VAC, INC. d/b/a ACV
ENVIRO CORPORATION, CORPORATIONS
1-5 and JOHN DOES 6-10.

Defendants.

 

 

Case No. 19-cv-20019

STIPULATION OF PARTIAL
DISMISSAL WITH PREJUDICE AND
CONSENT TO REMAND

IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties herein

that. Plaintiffs’ claims under the Fair Labor Standards Act (“FLSA”) for the alleged failure to pay

overtime, as set forth in the Count Three of the Complaint, and retaliation/unlawful adverse employment

action, as set forth in the Count Four of the Complaint, are dismissed with prejudice. and without costs

and fees; and

4843-8588-7662 2 |Our |
Case 2:19-cv-20019-ES-SCM Document 7 Filed 12/03/19 Page 2 of 2 PagelD: 51

IT IS FURTHER STIPULATED AND AGREED that, based on the stipulated dismissal with
prejudice of Plaintiffs’ FLSA claims as set forth in Counts Three and Four of the Complaint, the parties
consent to the remand of this action to Superior Court of New Jersey, Law Division, Union County,

from which it was removed.

DATED: December 2, 2019

 

 

FORMAN. CARDONSKY & TSINMAN, LEWIS BRISBOIS BISGAARD & SMITH LLP
ESQ.
By:___/s/ Samuel Tsinman By: __/s/ David A. Tango

Samuel Tsinman, Esq. David A. Tango, Esq.

701 Westfield Avenue One Riverfront Plaza. Suite 800

Elizabeth, NJ 07208 Newark, NJ 07102

(908) 353-6500 (973) 577-6260

sam@ formanfirm.com David. Tango@ lewisbrisbois.com

Attorneys for Plaintiffs Attorneys for Defendant

Allstate Power Vae. Inc. d’b/a
ACV Enviro Corporation

SO ORDERED:

 

Hon. Esther ME PSDs

Dated: ] centr 3 aol gq

tw

4843-8588-7662 3 pOunsiant
